[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant filed the certificate of taking on May 18, 1989 having fixed damages to the plaintiff in the sum of $17,000.00,
The court has concluded that from all of the evidence and its view of the premises on the taking date the fair market value of the premises was $26,000.00.
Accordingly judgment may enter for the plaintiff to recover CT Page 2808 the additional sum of $9,000.00 together with interest and costs.
The plaintiff shall also be paid the sum of $450.00 for the services of the appraiser and the sum of $350.00 for the appraiser's witness fee.
Counsel for the plaintiff is directed to prepare a proposed judgment file which shall be submitted to the defendant for examination before the same is offered for the court's approval.
ANTHONY E. GRILLO STATE TRIAL REFEREE